Citation Nr: 9926724	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for porphyria cutanea 
tarda.

4.  Entitlement to service connection for a skin disorder 
including chloracne due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This appeal arises from a rating decision of August 1994 from 
the Atlanta, Georgia, Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence of a seizure disorder 
during service nor is there competent evidence linking a 
seizure disorder to service.

2.  There is no competent evidence of an organic disease of 
the nervous system within one year of discharge from service.

3.  A seizure disorder is not a disease that is associated 
with exposure to Agent Orange.

4.  There is no competent evidence of peripheral neuropathy 
during service nor is there competent evidence linking 
peripheral neuropathy to service.

5.  There is no competent evidence of peripheral neuropathy 
being present during the one year following the veteran's 
service in Vietnam.

6.  There is no competent evidence of porphyria cutanea tarda 
during service.

7.  There is no competent evidence of porphyria cutanea tarda 
being present during the one year following the veteran's 
service in Vietnam.

8.  There is no competent evidence in the record which shows 
that the veteran currently has porphyria cutanea tarda.

9.  There is no competent evidence of a skin disorder 
including chloracne being present during the one year 
following the veteran's service in Vietnam.


CONCLUSIONS OF LAW

1.  The claim for service connection for a seizure disorder 
is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998). 

2.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998). 

3.  The claim for service connection for porphyria cutanea 
tarda is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998). 

4.  The claim for service connection for a skin disorder 
including chloracne due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. §§ 1113, 1116, 5107 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more and an organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

If a veteran served in Vietnam and develops one of the 
diseases associated with herbicide exposure, exposure to the 
herbicide agent during active military, naval, or air service, 
is presumed.  The following diseases shall be service-
connected, even though there is no record of such disease 
during service:  Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998). 

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, acute and subacute peripheral 
neuropathy, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998). 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994).  


Seizure disorder

The service medical records do not show a seizure disorder or 
complaints of seizures during service.  The report of medical 
history, dated in May 1968 for discharge from service, notes 
that the veteran denied having had epilepsy or fits.  The 
report of medical examination, also dated in May 1968 for 
separation, notes that the clinical evaluation of the 
neurologic system was normal.  Therefore, there is no 
evidence of a seizure disorder during service.  There is also 
no medical evidence in the record linking any seizure 
disorder to service.  38 C.F.R. § 3.303 (1998).

There is no competent evidence of an organic disease of the 
nervous system within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a) (1998). 

The veteran's service records indicate that he served in 
Vietnam.  However, a seizure disorder is not a disease that 
is associated with exposure to the herbicide Agent Orange.  
Therefore, a seizure disorder may not be presumed to be 
caused by exposure to Agent Orange.  38 C.F.R. §§ 3.307, 
3.309(e) (1998). 

The veteran claims that his seizure disorder is related to 
service.  However, there is no competent medical evidence to 
support this assertion.  Rather, several private medical 
records suggest that the veteran's seizures are related to 
alcohol use.  The veteran's assertion is not probative since 
as a lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a seizure disorder during 
service or an organic disease of the nervous system within 
one year of discharge from service.  Additionally, there is 
no competent evidence of a nexus, either in the medical 
evidence or though the use of statutory and regulatory 
presumptions, between any present seizure disorder and 
service, or Agent Orange exposure during service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Peripheral neuropathy

The service medical records do not show any complaints or 
findings related to peripheral neuropathy.  The report of 
medical history, dated in May 1968 for discharge from 
service, notes that the veteran denied having had neuritis or 
problems with his extremities.  The report of medical 
examination, also dated in May 1968 for separation, notes 
that the clinical evaluation of the neurologic system, upper 
and lower extremities, and feet was normal.  Therefore, there 
is no evidence of peripheral neuropathy during service.  
There is also no medical evidence in the record linking any 
peripheral neuropathy to service.  38 C.F.R. § 3.303 (1998).

There is no competent evidence of an organic disease of the 
nervous system within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a) (1998). 

The veteran's service records show that he served in Vietnam 
until August 14, 1967.  Acute and subacute peripheral 
neuropathy are diseases that are associated with exposure to 
the herbicide Agent Orange.  However, the peripheral 
neuropathy must become manifest to a compensable degree 
within one year after the last date of exposure, which is the 
last day of the veteran's service in Vietnam.  There is no 
evidence in the service medical records of peripheral 
neuropathy subsequent to his Vietnam service nor is there any 
other competent medical evidence of peripheral neuropathy 
during the one year following the veteran's service in 
Vietnam.  Therefore, there is no evidence in the record to 
raise the presumption that peripheral neuropathy was caused 
by exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) 
(1998). 

The veteran claims that has peripheral neuropathy related to 
service.  However, there is no competent medical evidence in 
the record to support this assertion.  The veteran's 
assertion is not probative since as a lay person, he is not 
considered competent to offer an opinion as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of peripheral neuropathy 
during service or an organic disease of the nervous system 
within one year of discharge from service.  There is also no 
competent evidence of peripheral neuropathy within one year 
of the veteran's last day of service in Vietnam.  
Additionally, there is no competent evidence of a nexus, 
either in the medical evidence or though the use of statutory 
and regulatory presumptions, between any present peripheral 
neuropathy and service, or Agent Orange exposure during 
service.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498 (1995). 

Porphyria cutanea tarda

The service medical records do not show porphyria cutanea 
tarda or complaints of porphyria cutanea tarda during 
service.  The report of medical history, dated in May 1968 
for discharge from service, notes that the veteran denied 
having had skin disease.  The report of medical examination, 
also dated in May 1968 for separation, notes that the 
clinical evaluation of the skin and viscera was normal.  
Therefore, there is no evidence of porphyria cutanea tarda 
during service.  38 C.F.R. § 3.303 (1998).

The veteran's service records show that he served in Vietnam 
until August 14, 1967.  Porphyria cutanea tarda is a disease 
that is associated with exposure to the herbicide Agent 
Orange.  However, porphyria cutanea tarda must become 
manifest to a compensable degree within one year after the 
last date of exposure, which is the last day of service in 
Vietnam.  There is no evidence in the service medical records 
of porphyria cutanea tarda nor is there any other competent 
medical evidence of porphyria cutanea tarda during the one 
year following the veteran's service in Vietnam.  Therefore, 
there is no evidence in the record to raise the presumption 
that porphyria cutanea tarda was caused by exposure to Agent 
Orange.  38 C.F.R. §§ 3.307, 3.309(e) (1998). 

There is no competent evidence in the record which shows that 
the veteran currently has porphyria cutanea tarda.  In the 
absence of a present disability, there is no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

The veteran claims that his porphyria cutanea tarda related 
to service.  However, there is no competent medical evidence 
to support this assertion.  As noted, there is no competent 
medical evidence in the record which supports the assertion 
that the veteran currently has porphyria cutanea tarda.  The 
veteran's assertion is not probative since as a lay person, 
he is not considered competent to offer an opinion as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of porphyria 
cutanea tarda during service or within one year of his last 
day of service in Vietnam.  Additionally, there is no 
competent evidence in the record which shows that the veteran 
currently has porphyria cutanea tarda.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498 
(1995).  


Skin disorder including chloracne

In a January 1989 decision by the Board of Veterans' Appeals 
(Board), service connection for a skin disorder due to Agent 
Orange exposure was denied.  However, in Nehmer v. United 
States Veterans Administration, 712 F. Supp 1404 (N.D. Cal., 
May 2, 1989), the U.S. District Court for the Northern 
District of California voided all benefit denials under the 
provisions of 38 C.F.R. § 3.311a, and directed that the 
Department of Veterans Affairs (VA) revise its regulations 
concerning service connection for the residuals of exposure 
to Agent Orange in accordance with the order of that Court.  
These new regulations were promulgated in 1994 prior to the 
rating decision from which this case arises.

As noted above, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Board's 
January 1989 decision also denied direct service connection 
for a skin disorder as not incurred in service.  That 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 1991).  
Therefore, the issue of actual direct causation has already 
been addressed.  Since the prior denial of service connection 
due to Agent Orange exposure has been voided and the August 
1994 rating decision from which this case arises addressed 
the issue of service connection for a skin disorder due to 
Agent Orange exposure, this decision will be limited to 
consideration of the issue of presumptive service connection 
for a skin disorder including chloracne due to Agent Orange 
exposure.

The veteran's service records show that he served in Vietnam 
until August 14, 1967.  Chloracne or an acneform disease 
consistent with chloracne is a disease that is associated 
with exposure to the herbicide Agent Orange.  However, 
chloracne must become manifest to a compensable degree within 
one year after the last date of exposure, which is the last 
day of service in Vietnam.  The report of medical history, 
dated in May 1968 for discharge from service, notes that the 
veteran denied having had skin disease.  The report of 
medical examination, also dated in May 1968 for separation, 
notes that the clinical evaluation of the skin was normal.  
Accordingly, there is no evidence in the service medical 
records of chloracne nor is there any other competent medical 
evidence of chloracne during the one year following the 
veteran's service in Vietnam.  Therefore, there is no 
evidence to raise the presumption that a skin disorder 
including chloracne was caused by exposure to Agent Orange.  
38 C.F.R. §§ 3.307, 3.309(e) (1998). 

The veteran claims, in essence, that he has had a skin 
disorder due to Agent Orange exposure.  However, the 
veteran's assertion is not probative since as a lay person, 
he is not considered competent to offer an opinion as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a skin disorder including 
chloracne during service or within one year of his last day 
of service in Vietnam.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).  


Based on the foregoing, the veteran's claims for service 
connection for a seizure disorder, peripheral neuropathy, 
porphyria cutanea tarda, and a skin disorder including 
chloracne due to Agent Orange exposure are denied as being 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  Service connection for a seizure disorder is denied.
2.  Service connection for peripheral neuropathy is denied.
3.  Service connection for porphyria cutanea tarda is denied.
4.  Service connection for a skin disorder including 
chloracne due to Agent Orange exposure is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

